PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

In re Patent No. 11,021,355
Issue Date: June 01, 2021
Application No. 16/122,193
Filing or 371(c) Date: September 05, 2018
Attorney Docket No. SAK1571  


:
:
:	DECISION ON PETITION


This is a notice regarding the request for acceptance of a fee deficiency submission under 37 CFR 1.28(c) filed June 15, 2021.  

The Office no longer investigates or rejects original or reissue applications under 37 CFR 1.56.  1098 Off. Gaz. Pat. Office 502 (January 3, 1989).  Therefore, nothing in this Notice is intended to imply that an investigation was done.  

The fee deficiency submission under 37 CFR 1.28(c) is hereby ACCEPTED.

This patent is no longer entitled to small entity status.  Accordingly, all future fees paid in this patent must be paid at the undiscounted rate.  

It is noted that the applicant paid the small entity issue fee rate of $600 on April 28, 2021.  A fee deficiency of $600 was received on June 15, 2021.  The $300 overpayment received on June 15, 2021 is unnecessary.  If petitioner desires a refund of this amount, a request for refund should be mail to Mail Stop 16 at the above address.  A copy of this decision should accompanies petitioner’s request.

The application file does not indicate a change of address has been filed in this case, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in this case in accordance with MPEP 601.03. A courtesy copy of this decision is being mailed to the address noted on the petition. However, until otherwise instructed, all future correspondence regarding this application will be mailed solely to the address of record.  

There is no indication that the person signing the instant petition was ever given a power of attorney or authorization of agent to prosecute the above-identified application.  If the person signing the instant petition desires to receive future correspondence regarding this application, the appropriate power of attorney or authorization of agent must be submitted. 

Inquiries related to this communication should be directed to Tamie Jarrett at (571) 270-1309. 


/Irvin Dingle/
Irvin Dingle 
Lead Paralegal Specialist, OPET                                                                                                                                                                                                         
cc:  Robin L. Barnes
       SCHEEF & STONE, LLP
       2600 Network Blvd., Suite 400
       Frisco, Texas  75034